Exhibit 10.57
 


THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT


THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this "Agreement"), dated as of
December 13, 2007, among NOVAMED, INC., a Delaware corporation (“Borrower”),
NATIONAL CITY BANK (“Agent”) and the Lenders signatory hereto. Terms not defined
herein have the meanings given to them in the Credit Agreement (as hereinafter
defined).
 
BACKGROUND
 
A.    Borrower, the Lenders signatory thereto and Agent are party to that
certain Sixth Amended and Restated Credit Agreement dated as of February 7, 2007
(as amended by that certain First Amendment to Credit Agreement and Consent to
Acquisition dated as of May 31, 2007 and that certain Second Amendment to Credit
Agreement dated as of June 20, 2007, the "Credit Agreement").
 
B.    Borrower has requested that Agent and Lenders amend the Credit Agreement
and consent to the sale or closure (the "December, 2007 Divestitures") by
Borrower of those certain Non-Wholly Owned Subsidiaries of the Borrower set
forth on Annex A to this Agreement.
 
C.    Agent and Lenders are willing to enter into this Agreement to amend the
Credit Agreement and to consent to the December, 2007 Divestures upon the terms
and conditions set forth below.  
 
NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.    Amendments to Credit Agreement.
 
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions thereto:
 
"NovaMed of Altamonte Springs" means NovaMed Surgery Center of Altamonte
Springs, LLC, a Delaware limited liability company.
 
“Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of June 20, 2007 among Borrower, Agent and Required Lenders.
 
“Third Amendment Effective Date” has the meaning set forth in Section 4 of the
Third Amendment.
 
(b)    Section 1.1 of the Credit Agreement is hereby further amended by deleting
the definition of "Total Funded Debt" therein and replacing it with the
following new definition of "Total Funded Debt":
 
“Total Funded Debt" of any Person means all Indebtedness of such Person except
Indebtedness specified in clause (g) of the definition of Indebtedness;
provided, with respect to Indebtedness of NovaMed of New Albany and NovaMed of
Altamonte Springs permitted to be outstanding under Section 7.2.2(q) and Section
7.2.2(v) hereof, that amount of such Indebtedness of NovaMed of New Albany and
NovaMed of Altamonte Springs guaranteed by a Person or Persons other than a
Credit Party, ASC Subsidiary, Minority ASC Entity or Affiliate of a Credit
Party, ASC Subsidiary or Minority ASC Entity shall be excluded for purposes of
calculating this definition and provided, further, the amount of outstanding
Indebtedness of Surgery Center of Kalamazoo included in the calculation of this
definition shall equal the principal amount of such Indebtedness multiplied by
that percentage of the outstanding equity of Surgery Center of Kalamazoo owned
by the Borrower or any Wholly-Owned Subsidiary.
 

--------------------------------------------------------------------------------


(c)    Section 7.2.2 of the Credit Agreement is hereby amended by adding the
following new clauses (v) and (w) thereto:
 
"(v) Indebtedness of NovaMed of Altamonte Springs in an amount not to exceed
$4,000,000 at any time outstanding; and
 
(w) Indebtedness of Borrower consisting of a guarantee of the Indebtedness of
NovaMed of Altamonte Springs permitted under clause (v) of this Section 7.2.2.
provided that such guarantee is limited to a pro rata portion of such
Indebtedness equal to Borrower’s owned pro rata portion of the outstanding
equity interests of NovaMed of Altamonte Springs."   
 
(d)    Section 7.2.3 of the Credit Agreement is hereby amended by deleting
clause (m) thereof and replacing it with the following new clause (m):
 
"(m) Liens on the assets of NovaMed of New Albany, Surgery Center of Kalamazoo
and NovaMed of Altamonte Springs securing the Indebtedness permitted by clauses
(q),(s) and (v) of Section 7.2.2., respectively."
 
(e)    Section 7.2.9(a) of the Credit Agreement is hereby amended by adding the
phrase "and exclusive of the December, 2007 Divestitures" immediately at the end
of the parenthetical in clause (ii) thereof.
 
2.    Consent. The Agent and Lenders hereby consent to Borrower and its
Subsidiaries entering into the December, 2007 Divestitures provided that (i) the
aggregate amount of cash charges relating to the December, 2007 Divestitures
taken by the Borrower and its Subsidiaries on a consolidated basis does not
exceed $13,000,000 and (ii) the December, 2007 Divestitures are on terms and
conditions (including indemnity, put and other similar terms) reasonably
satisfactory to the Agent. The Agent and Lenders further waive any prepayment
required by Section 2.2.2(b) arising out of the December, 2007 Divestitures.
 
3.    Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, Borrower represents and warrants to Agent and the Lenders that
the execution, delivery and performance by Borrower of this Agreement is within
its corporate powers, as applicable, has been duly authorized by all necessary
corporate action and does not and will not violate or conflict with any
provision of law applicable to Borrower, the Certificate of Incorporation or
Bylaws or other organizational document of Borrower, or any order, judgment or
decree of any court or other agency of government or any contractual obligation
binding upon Borrower; and the Credit Agreement as amended as of the date hereof
is the legal, valid and binding obligation of Borrower enforceable against
Borrower in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and the effects of general principles of equity. Borrower hereby
further represents and warrants that, as of the Third Amendment Effective Date,
the Borrower and its Subsidiaries are Solvent on a consolidated basis and the
Borrower acknowledges that its warranties and representations contained in the
Credit Agreement and the other Loan Documents, are true and correct in all
material respects both before and after the Third Amendment Effective Date (both
before and after giving effect to the transactions contemplated hereby) with the
same effect as though made on such date (except to the extent stated to relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date).
 
2

--------------------------------------------------------------------------------


4.    Conditions. The effectiveness of the consent and amendments stated in this
Agreement is subject to each of the following conditions precedent (the date of
consummation of which shall be the "Third Amendment Effective Date"):
 
(A) Agreement. Agent shall have received counterparts of this Agreement duly
executed by Borrower, Agent and the Required Lenders.
 
(B) No Default. After giving effect to this Agreement, and the waivers contained
herein no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.
 
(C) Warranties and Representations. The warranties and representations of the
Credit Parties contained in this Agreement, the Credit Agreement and the other
Loan Documents, shall each be true and correct in all material respects as of
the Third Amendment Effective Date hereof, with the same effect as though made
on such date (except to the extent stated to relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date).
 
(D) Payment of Expenses. Borrower shall have paid all reasonable out of pocket
expenses (including reasonable attorney’s fees) of Agent in connection with this
Agreement.
 
(E) Additional Deliveries. Borrower and the other Credit Parties shall have
executed and delivered such additional certificates, documents, amendments to
other Loan Documents and financing statements as Agent may require in connection
with the transactions contemplated by this Agreement.
 
5.    Miscellaneous.
 
(A) Captions. Section captions used in this Agreement are for convenience only,
and shall not affect the construction of this Agreement.
 
3

--------------------------------------------------------------------------------


(B) Governing Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to conflict of laws principles.
 
(C) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Delivery
of an executed signature page to this Agreement by telecopy shall be deemed to
constitute delivery of an originally executed signature page hereto.
 
(D) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
(E) References. Any reference to the Credit Agreement contained in any notice,
request, certificate, or other document executed concurrently with or after the
execution and delivery of this Agreement shall be deemed to include this
Agreement unless the context shall otherwise require.
 
(F) Effectiveness of Agreement. The Agent and Required Lenders hereby
acknowledge and agree that upon the satisfaction of the conditions to
effectiveness in Section 4 of this Agreement (including the execution of this
Agreement by the Borrower, Agent and Required Lenders), this Agreement will be
effective to amend the Credit Agreement as set forth herein.
 
(G) Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Agreement are not intended to and do not serve to effect a
novation as to the Credit Agreement. The parties hereto expressly do not intend
to extinguish the Credit Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Credit Agreement,
which is evidenced by the Notes and secured by the Collateral. The Credit
Agreement as amended hereby and each of the other Loan Documents remains in full
force and effect.
 
 [Signature Pages Follow]
4

--------------------------------------------------------------------------------





Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first above written.
 

 
NOVAMED, INC.




By: /s/ Scott T. Macomber     
Name: Scott T. Macomber
Title: EVP and CFO

 



--------------------------------------------------------------------------------


 

 
NATIONAL CITY BANK,
Individually as a Lender, as Letter of Credit
Issuer and as Agent
 
By: /s/ James M. Kershner 
Title: Vice President
 
LASALLE BANK NATIONAL ASSOCIATION 
Individually as a Lender


By: /s/ Charles A. Stein
Title: Assistant Vice President
 
ASSOCIATED BANK, N.A.
Individually as a Lender


By: /s/ Viktor Gottlieb
Title: AVP


CHARTER ONE BANK
Individually as a Lender


By: /s/ Richard H. Ault
Title: Vice President


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
Individually as a Lender


By: /s/ Diane Stark
Title: Senior Vice President






--------------------------------------------------------------------------------




ANNEX A
DECEMBER, 2007 DIVESTITURE SUBSIDIARIES


(1) NovaMed Surgery Center of Columbus, LLC
(2) NovaMed Surgery Center of Laredo, LLC
(3) NovaMed Surgery Center of Thibodaux, LLC
 
 

--------------------------------------------------------------------------------

